DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 06/29/2022 the previous rejection of the claims have been withdrawn.
However, 20070133001 teaches wherein the first and second set of contact geometry is adapted to contact the reflective surface of the HR mirror and is maintained in alignment without requiring mechanical adjustment (Figure 18 and 20; paragraph 110 "the edge surface 374 ...to automatically allow the curved mirror to self-align").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao US Pub. No. 2012/0170043 in view of Cox et al. US Pub. No. 2007/0133001.
Regarding claim 1, Rao teaches a high finesse optical sensor cell (Figure 2) for analyzing a gaseous sample using a light source (Figure 1), comprising: 
a housing (Figure 2, chamber between mirrors 50) defining a linear optical cavity (Figure 2, chamber is a straight line), having an optical axis (optical axis is the line extending between mirrors 50) extending between a first open end portion (left side of Figure 2) and a second open end portion (right side of Figure 2) of the housing, the housing comprising: 
a first set of contact geometry (Figure 2, the protrusion in flange in which the optical mirror 40 is pressed against) located adjacent to a first end (protrusion in Figure 2 is on the left hand side) of the optical cavity, and a second set of contact geometry (Figure 2; protrusion holding mirror 50 in place) located adjacent to a second end (Figure 2 protrusion on the right hand side) of the optical cavity, wherein at least the first set of contact geometry is radially symmetrical about the optical axis, and wherein the first set of contact geometry defines a planar contact surface that is perpendicular to the optical axis of the optical cavity (Figure 2, protrusion is radially symmetric and located perpendicular to optical axis), the first and second ends of the optical cavity being located within the first and second open end options of the housing (Figure 2), respectively, and an inlet port (Figure 2, 23 labeled in) and an outlet port (Figure 2; 25 labeled out) for conveying the gaseous sample into and out of the optical cavity (Figure 1); 
a first HR mirror assembly comprising: a first HR mirror (Figure 2 mirror 50 on left hand side) having a concave reflective surface (Figure 2 mirror 50 is concave); and a first end cover (Figure 2 flange A with set screws is the cap) being configured to cover the open end of the first open end portion and to maintain the concave surface of the first HR mirror in contact with the first set of contact geometry (see Figure 2 set screws and gasket hold mirror 50 in place by protrusion), the first end cover having an opening (Figure 2 left and right most flanged have an opening) for receiving an entrant beam of light coincident with the optical axis (Figure 1 light enters and exits from the left and right), 
a second HR mirror assembly comprising: a second HR mirror (Figure 2 mirror 50 on the right hand side) having a reflective surface; a second end cover (Figure 2 flange A is the cap) being configured to cover the open end of the second open end portion (Figure 2) and to maintain the reflective surface of the second HR mirror in contact with the second set of contact geometry (Figure 2; gasket and set screws hold the mirror in place using protrusion), the second end cover having an opening (Figure 2 flanges have openings) for emitting the beam of light to a detector coincident with the optical axis (Figure 1), wherein the center of curvature of the first concave HR mirror is in alignment with the optical axis of the optical cavity (Figure 2, the mirror is centered on the optical axis and the radius of curvature is in alignment with the optical axis).  
Rao is silent with respect to  the first and second HR mirror have a first and second set of contact geometry that is adapted to contact the concave reflective surface of the HR mirror wherein the center of curvature is maintained in alignment without requiring mechanical adjustment.
Cox teaches the first and second HR mirror have a first and second set of contact geometry that is adapted to contact the concave reflective surface of the HR mirror wherein the center of curvature is maintained in alignment without requiring mechanical adjustment (Figure 18 and 20; paragraph 110 "the edge surface 374 ...to automatically allow the curved mirror to self-align").
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the first and second HR mirror have a first and second set of contact geometry that is adapted to contact the concave reflective surface of the HR mirror wherein the center of curvature is maintained in alignment without requiring mechanical adjustment for the purposes of automatically allowing the curved mirror to self-align (Cox: paragraph 110) decreasing the complexity of assembly.
Regarding claim 2, Rao teaches wherein the first set of contact geometry is comprised of at least three coplanar points provided on an outer surface and/or an edge surface of a ring member provided at the periphery of the first end of the optical cavity, wherein the at least three coplanar points are adapted to contact the concave surface of the first HR mirror (Figure 2 the protrusion touches all along the entire edge therefore the points of contact are infinite which is more than 3).  
Regarding claim 3, Rao teaches wherein the first set of contact geometry is the entire edge surface of a ring member provided at the periphery of the first end of the optical cavity (Figure 2 protrusion is a ring member).  
Regarding claim 4, Rao teaches wherein the first set of contact geometry is the entire outer surface of a ring member provided at the periphery of the first end of the optical cavity (Figure 2, protrusion is a ring member providing contact on the entire surface).  
Cox teaches the contact geometry is adapted to match with the HR mirror’s concave surface (Figures 18 and 20).
Regarding claim 5, Rao teaches wherein the second HR mirror has a flat reflective surface, and the second set of contact geometry positions the flat HR mirror surface perpendicular to the axis of the optical cavity (Figure 2, mirror 50 on right hand side has a flat surface on the right hand side. And is perpendicular to the optical axis).  
Regarding claim 6, Rao teaches wherein the second set of contact geometry is comprised of at least three points provided on an outer surface of a ring member provided at the periphery of the second end of the optical cavity, wherein the at least three points are adapted to contact the flat surface of the second HR mirror (Figure 2 the protrusion touches all along the entire edge therefore the points of contact are infinite which is more than 3).  
Regarding claim 7, Rao teaches wherein: the second HR mirror has a concave reflective surface, the second set of contact geometry is radially symmetrical about the optical axis, and, the second set of contact geometry defines a planar contact surface that is perpendicular to the optical axis of the optical cavity (Figure 2, protrusion); wherein the center of curvature of the first concave HR mirror and the second concave HR mirror are in alignment with the optical axis of the optical cavity (Figure 2, the two mirrors 50 face each other and are centered on each other on the optical axis).  
Regarding claim 8, Rao teaches wherein the second set of contact geometry is comprised of at least three coplanar points provided on an outer surface and/or an edge surface of a ring member provided at the periphery of the second end of the optical cavity, wherein the at least three coplanar points are adapted to contact the concave surface of the second HR mirror (Figure 2 the protrusion touches all along the entire edge therefore the points of contact are infinite which is more than 3).    
Regarding claim 9, Rao teaches wherein the second set of contact geometry is the entire edge surface of a ring member provided at the periphery of the second end of the optical cavity (Figure 2, protrusion).  
Regarding claim 10, Rao teaches wherein the second set of contact geometry is the entire outer surface of a ring member provided at the periphery of the second end of the optical cavity (Figure 2, protrusion).  
Regarding claim 11, Rao teaches wherein the first end cover is configured for removable attachment to the first open end portion of the housing (Figure 2, flanges are removable).  
Regarding claim 12, Rao teaches wherein the second end cover is configured for removable attachment to the second open end portion of the housing (Figure 2, flanges are removable).   
Regarding claim 13, Rao teaches wherein at least the first mirror assembly comprises a mirror pressing resilient member between the HR mirror and an inner surface of the end cover (Figure 2 “gasket” and set screws).  
Regarding claim 14, Rao is silent with respect to wherein the resilient member is a spring.  
The examiner takes official notice it is well known to use springs with set screws to apply constant pressure.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the resilient member is a spring for the purposes of applying constant pressure to the mirror ensure proper alignment even if the apparatus is bumped increasing the accuracy of measurements by maintaining alignment.
Regarding claim 15, Rao teaches wherein the resilient member is an O-ring made of a resilient material (Figure 2, “gasket”).  
Regarding claim 16, Rao teaches a sensor system, comprising: a sensor cell as defined in claim 1 (see claim 1); 
a light source for providing an entrant light beam which is directed into the optical cavity and along the optical axis (Figure 1, 10); and a detector for detecting light exiting the optical cavity along the optical axis (Figure 1, 24).  
Regarding claim 17, Rao teaches wherein the entrant light beam is coincident with the optical axis (Figure 1).  
Regarding claim 18, Rao teaches wherein the light source for the entrant light beam is a laser source (Figure 1, 10 “laser”).  
Regarding claim 19, Rao teaches further comprising a data acquisition and analysis circuit connected to the detector (Figure 1, 26 and 28).  
Regarding claim 20, Rao teaches further comprising control electronics connected to the laser (Figure 1, 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877